                      Exhibit B




Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 1 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          NorthernDistrict
                                                       __________ Districtofof__________
                                                                               Iowa

                   NuStar Farms, LLC et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 5:20-cv-04003-CJW-MAR
                        Ryan Lizza et al.                                     )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                       Woods, Fuller, Shultz & Smith P.C., c/o Amanda Bahena, Esq.
                                                101 South Main Avenue, Sioux Center, IA 51250
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A



 Place: Regus                                                                           Date and Time:
           101 S Reid St, Ste 307                                                                            03/30/2021 4:00 pm
           Sioux Falls, SD, 57103

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        03/11/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                  /s/ Nathaniel S. Boyer
                                            Signature of Clerk or Deputy Clerk                                        Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendants Ryan
Lizza and Hearst Magazine Media, Inc.                                    , who issues or requests this subpoena, are:
Nathaniel S. Boyer, Hearst Corporation, 300 W 57 St. 40 Fl, NY, NY 10019; nathaniel.boyer@hearst.com; 212-649-2030

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 2 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 5:20-cv-04003-CJW-MAR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 3 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 4 of 11
                                          SCHEDULE A

                                            Definitions

       1.      The requests for documents set forth in this Subpoena (the “Requests,” or each a

“Request”) incorporate by reference and use the definitions set forth in Rule 34 of the Federal

Rules of Civil Procedure.

       2.      The “Action” refers to the matter NuStar Farms, LLC, et al. v. Lizza, et al., No.

5:20-cv-4003-CJW-MAR (N.D. Iowa), commenced on January 16, 2020.

       3.      “Anthony Jr.” refers to Plaintiff Anthony Nunes, Jr. in the Action, and those

employees, agents, attorneys, and any other person who acted or purported to act on his behalf at

any and all times relevant to the issues in the Action.

       4.      “Anthony III” refers to Plaintiff Anthony Nunes, III in the Action, and those

employees, agents, attorneys, and any other person who acted or purported to act on his behalf at

any and all times relevant to the issues in the Action.

       5.      “Document(s)” shall have the broadest meaning ascribed to it by Rule 34 of the

Federal Rules of Civil Procedure, and includes (but is not limited to) any written, recorded or

graphic information however produced or reproduced, of every kind, source, and authorship,

including both originals and all non-identical copies and drafts thereof, irrespective of whether

the information is intended for or transmitted internally by you, or intended for or transmitted by

any other person or entity, or transmitted to no one, including without limitation any government

agency, department, administrative entity, or personnel. This term shall include handwritten,

typewritten, printed, photocopied, photographic, or recorded matter, including but not limited to

communications in words, symbols, pictures, sound recordings, films, tapes, emails, and other

ESI. For purposes of illustration and not limitation, the term includes: correspondence;




                                   1
    Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 5 of 11
transcriptions of testimony; letters; notes; papers; files; records; contracts; agreements;

telegraphs; teletypes; emails; text messages; messages and posts conveyed via social media such

as Facebook, LinkedIn, Twitter, Instagram, Pinterest, Flickr, Google+, Tumblr; websites; blogs;

diaries; calendars; logs; circulars; announcements; advertisements; instructions; schedules;

minutes; summaries; notes and other records and recordings of any conferences, meetings, visits,

statements, interviews, or telephone conversations; bills; statements and other records of

obligations and expenditures; canceled checks; vouchers; receipts and other records of payments;

ledgers; journals; balance sheets; profit and loss statements; interviews; affidavits; printed matter

(including published books, articles, speeches, and newspaper clippings); press releases; charts;

drawings; specifications; manuals; brochures; parts lists; memoranda of all kinds to and from any

persons, agencies, or entities; technical and engineering reports; evaluations; advises;

recommendations; commentaries; conclusions; studies; test plans; procedures; data; reports,

results, and conclusions; records of administrative, technical, and financial actions taken or

recommended; and all other materials the contents of which relate to, discuss, consider, or

otherwise refer to the subject matter of the particular discovery requested.

       6.      “Communication” or “communications” means the transmission of information

by any means, whether written, oral, or nonverbal, as well as any documents reflecting or

recording the content of any oral, written, or other communications in any form, and specifically

includes, but is not limited to, emails, instant messages, text messages, phone records, voice

mails, voice messages, letters, handwritten notes, and telegrams.

       7.      “Electronically Stored Information” or “ESI” means and refers to computer-

generated information or data, of any kind, stored on computers, file servers, disks, tape or other




                                   2
    Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 6 of 11
devices or media, or otherwise evidenced by recording on some storage media, whether real,

virtual, or cloud-based.

        8.       “NuStar” refers to Plaintiff NuStar Farms, LLC in the Action, and those affiliates,

subsidiaries, divisions, officers, directors, employees, agents, attorneys, and any other person

who acted or purported to act on any or all of its behalf at any and all times relevant to the issues

in the Action.

        9.       “Plaintiffs” refers to NuStar (as defined above), Anthony Jr. (as defined above),

and Anthony III (as defined above), collectively.

        10.      “Relate” or “relating to” means constituting, comprising, containing, setting forth,

showing, disclosing, describing, explaining, summarizing, concerning, supporting, refuting, or

referring to, directly or indirectly.

        11.      “Woods Fuller,” “You,” and “Your” refer to Woods, Fuller, Shultz & Smith P.C.,

together with any affiliates, parents, subsidiaries, predecessors-in-interest, employees, attorneys,

consultants, or other agents who acted or purported to act on your behalf at any and all times

relevant to the Requests.

        12.      The singular includes the plural and vice versa; the terms “and” and “or” shall be

both conjunctive and disjunctive; the past tense includes the present tense and vice versa; the

term “including” means “including but not limited to”; and the terms “all,” “each,” and “every”

shall be construed as inclusive or exclusive, as necessary to afford the widest possible scope to

the Request containing such terms.

        13.      For any term used herein which is not otherwise specifically defined, the common

and usual meaning of such term is intended. Any ambiguity in these Requests shall be resolved




                                   3
    Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 7 of 11
so as to construe the Requests as broadly as possible. Defined terms need not be capitalized to

retain their defined meaning.

                                           Instructions

       1.      In producing documents in response to these Requests, you must furnish all

documents in your possession, custody, or control, regardless of whether the documents are

possessed: directly by you; by your relatives, agents, employees, representatives, investigators,

or any other person acting or purporting to act on your behalf; by your present or former

attorneys or their agents, employees, representatives, or investigators; or by any other legal

entities controlled or in any manner affiliated with you.

       2.      These Requests seek production of all described documents, in their entirety,

along with any attachments, emailed or electronic versions, drafts, and non-identical copies.

       3.      If any document or thing cannot be produced in full, you must produce it to the

extent possible, specifying the reasons for your inability to produce the remainder.

       4.      If any document responsive to these Requests once existed, but has been

destroyed, discarded, or is otherwise not capable of being produced, you must furnish a list

specifying each such document, why the document is not capable of being produced, the date of

the document, a description of the document, the name and address of each person who prepared

and received the document, the date and manner of disposal of the document, and persons

currently in possession or likely to be in possession of copies of the document.

       5.      If, after producing documents, you obtain or become aware of any further

documents responsive to these Requests, you are requested to produce such additional

documents.




                                   4
    Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 8 of 11
       6.      If you withhold or redact any responsive document under a claim of privilege or

attorney work-product protection, you must provide the following information with respect to

each such document: (a) type of document (e.g., letter, memoranda, email, etc.); (b) general

subject matter of the document; (c) date of the document; (d) author of the document, addressees

of the document and any other recipients, and, where not apparent, the relationship of the author,

addressees and recipients to each other; (e) the nature of the privilege which is being claimed.

       7.      If any document responsive to these Requests is produced in redacted form, that

portion of the document that is redacted should be identified.

       8.      Documents originating in paper format and tangible things shall be copied as they

are kept in the normal course of business, and any titles, labels, or other descriptions on any box,

folder, binder, file cabinet, or other container shall be copied as well. Documents originating in

paper format and tangible things should be scanned as single-page *.tiff image files at the time of

copying. Such *.tiff files shall be at 300 dpi or greater, with optical character recognition

(“OCR”), and a unique name matching the unique identifying (Bates) number of the

corresponding document page. Scanned images shall be produced in the same load format as

ESI, as set forth in paragraph 9 below.

       9.      ESI shall be produced in a reasonably usable form that includes an ability to

search the content of the documents produced. More specifically:

               a. General Provisions. Unless otherwise specified below, documents originally
                  collected as electronic files will be converted to Group IV single-page *.tiff
                  image files at 300 dpi or greater. Original document orientation will be
                  maintained (i.e., portrait to portrait and landscape to landscape). Each *.tiff
                  file will be assigned a unique name matching the unique identifying (Bates)
                  number of the corresponding page. Such files will be grouped together in
                  folders of 1,000 *.tiff files each. Separate folders will not be created for each
                  document.




                                   5
    Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 9 of 11
        b. Document Text. All un-redacted electronic files must be provided with
           complete document-level extracted text files. In the event an electronic file
           contains text which is to be redacted, then OCR text files should be provided
           for any un-redacted portions of the documents. The extracted full text or OCR
           text must be in separate document-level TXT files. These TXT files can
           either be provided in a separate folder or included in the same folder as their
           corresponding images. The number of TXT files per folder should be limited
           to 1,000 files.

        c. Parent-Child Relationships. Parent-child relationships (the association
           between emails and attachments) will be preserved. Email attachments will
           be consecutively produced with the parent email record.

        d. Word Processing Files. All word processing files, including without
           limitation Microsoft Word files, will be processed to *.tiff images. Word
           Processing files saved in Microsoft Office (and other similar documents
           created in programs for which there is an option to show tracked changes
           and/or comments as last saved by the custodian) will be processed to a *.tiff
           format showing tracked changes or comments.

        e. Spreadsheet Files. Spreadsheet files, including without limitation Microsoft
           Excel files, shall be produced in native file format, including a UNC file path
           in the ESI load file, and a Bates-stamped *.tiff placeholder matching the Bates
           number of the native file will be included in the production and reflected in
           the image load file.

        f. Presentation Files. Presentation files, including without limitation Microsoft
           PowerPoint files, will be processed to *.tiff format showing comments, hidden
           slides, speakers’ notes, and similar data.

        g. Bates Numbering. Files will be named according to the Bates number of the
           corresponding *.tiff image. The Bates number will be consistent across the
           production; contain no special characters; and be numerically sequential
           within a given document. Attachments to documents will be assigned Bates
           numbers that directly follow the Bates numbers on the documents to which
           they were attached. If a Bates number or set of Bates numbers is skipped, the
           skipped number or set of numbers will be noted. In addition, wherever
           possible, each *.tiff image will have its assigned Bates number electronically
           “burned” onto the image.

        h. Load File Formats. ESI will be produced in standard Concordance load file
           formats and an image file that is in .OPT format.

        i. Metadata to be Produced. To the extent available, the following metadata
           files shall be produced for each document, including documents originally
           collected in hard copy: BEGBATES; ENDBATES; BEGATTACH;
           ENDATTACH; PAREN_BATES; CHILD_BATES; CUSTODIAN; FROM;


                                6
Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 10 of 11
                   TO; CC; BCC; SUBJECT/TITLE; DATE_SENT; TIME_SENT;
                   FILE_EXTEN; AUTHOR; DATE_CREATED; DATE_MOD; FULLTEXT.

10.     Questions regarding the interpretation of these Requests and an acceptable production

format should be resolved through a meet and confer with undersigned counsel.

                                   DOCUMENT REQUESTS

        REQUEST NO. 1.        Any and all documents and communications relating to any of the

Plaintiffs. Responsive documents include but are not limited to any documents and

communications received from or exchanged with any of the Plaintiffs; any internal

communications concerning any of the Plaintiffs; any draft or final documents created by You in

connection with services for any of the Plaintiffs; and any documents—including in native, raw,

and/or electronic format—received, considered, and/or used by You in connection with

rendering any services for any of the Plaintiffs. The aforementioned services include but are not

limited to any so-called “I-9 audits” that were performed for any of the Plaintiffs in or around

October 2018, or at any other time.




                                      7
      Case 5:20-cv-04003-CJW-MAR Document 93-2 Filed 04/13/21 Page 11 of 11
